Title: From Thomas Jefferson to Benjamin Henry Latrobe, 20 September 1807
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Sir
                            
                            Monticello Sep. 20. 07.
                        
                        I found your letters of the 12th. & 14th. on my return to this place on the 17th. and such was the mass of
                            business accumulated during my absence that I have not been able sooner to answer them.   I am very happy that there is no
                            doubt of the readiness of Congress hall for the meeting of that body.   with respect to the North wing I like well all your
                            ideas except that of introducing a Cupola to cover the chimnies.    the eye is so habituated to the sight of chimnies &
                            connects with them the idea of utility so intimately, that their natural ugliness loses much of it’s impression. come out
                            of the roof in whatever way they may, I do not think they will present such a difformity as a Cupola, so much increased by
                            their being none on the other wing. indeed it is evident that a cupola on the one wing necessarily calls for a
                            corresponding one on the other. I need not here repeat the objections to that. I think therefore that lighting the room by
                            a sky light in the crown of the Dome, the chimnies had better be brought out wherever they will the least affect the
                            appearance. the dome rises so little into view that I should think the chimnies might come out before the dome shews
                            itself, so as to appear to have no connection with it.
                        I think we had better give to the wall round the President’s ground all the extent which the appropriation
                            will admit without heightening it at this time. that may be considered of under another appropriation. I propose to be in
                            Washington on the 3d. of Octob. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. I return the drawings.
                        
                    